Citation Nr: 1423695	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Attorney's Assistant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in August 2009.  A transcript of the hearing is of record.

The Board remanded these matters in November 2009, October 2011, and August 2013 for further evidentiary development.  

The Board observes that a March 2014 rating decision granted entitlement to service connection for left ear hearing loss.  As such, entitlement to service connection for right ear hearing loss is before the Board.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, right ear hearing loss is related to military service.

2.  The most probative medical evidence of record indicates that the Veteran's current low back disability was not caused by, or related to, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice requirements were sent to the Veteran in a March 2006 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in April 2008 and supplemental statements of the case (SSOC) in April 2009, March 2011, February 2013, May 2013, and April 2014.  So, he has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.
VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions and hearing testimony.  While the Veteran claimed that he sought treatment for his back injury at a private chiropractor in the 1980's, a January 2009 letter from his attorney noted that these records were unavailable due to the passage of time.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess his back disability.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Considerations

As previously noted, the Board remanded this case for further development in August 2013.  The Board specifically instructed the AOJ to contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used in making a determination on behalf of the Veteran for SSA benefits purposes, obtain and associate with the Veteran's claims file any outstanding VA treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia from January 2010 to the present, obtain a VA opinion with respect to the Veteran's service connection claim for bilateral hearing loss, and readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and low back disability.  Subsequently, the Veteran's SSA records, as well as his VAMC Clarksburg medical treatment records, were added to his Virtual VA claims file.  Additionally, the Veteran had a new Compensation and Pension (C&P) audio examination in January 2014 in which the examiner opined on the Veteran's hearing loss.  Thereafter, the Veteran's claims were readjudicated in an April 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss is related to active service.  Affording him the benefit of the doubt, the Board agrees.

The Veteran's right ear hearing loss satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2014 Compensation and Pension (C&P) audio examination, the Veteran was diagnosed with sensorineural hearing loss.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  During the January 2014 C&P examination, the VA examiner noted that the Veteran had noise exposure during service.  Additionally, during his August 2009 travel board hearing, the Veteran testified that his military occupational specialty (MOS) was as an aviation electrician.  He was required to be on the deck of aircraft carriers at every launch in case something went wrong with the jets.  The Veteran testified that although he was given hearing protection, it was just a "little piece of foam" and that when the jets were firing up, his ears would "tickle and hurt at the same time."  The Board concedes noise exposure during service.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).  

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2012 C&P audio examination, the examiner noted that the Veteran had sensorineural hearing loss in both ears which had not existed prior to active service.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by, or a result of, an event in active service.  In the January 2014 C&P audio examination, the examiner noted once again that the Veteran had sensorineural hearing loss in both ears which did not exist prior to active service.  However, in this examination, the VA examiner opined that that the Veteran's right ear was not at least as likely as not caused by, or a result of, an event in military service, but found that the Veteran's left ear was at least as likely as not caused by, or a result of, an event in military service.  

The VA examiner's rationale for providing a negative nexus opinion between the Veteran's right ear hearing loss and active service was that there had been no significant threshold shifts in the Veteran's hearing through 1970.  The VA examiner's rationale for finding a nexus between the Veteran's left ear hearing loss and active service was that there was a threshold shift of 15 decibels seen at 4000 Hertz and that on the Veteran's 1969 audio examination, the Veteran's results at 6000 Hertz were 50 decibels.  The Board notes, that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the 6000 Hertz range is not relevant for VA purposes in determining a hearing loss disability.  38 C.F.R. § 3.385 (2013). 

The Board finds that the January 2014 C&P audio examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The January 2014 examiner is inconsistent in his analysis of the Veteran's hearing loss disabilities.  The examiner notes that the Veteran did not have hearing loss prior to service and concedes noise exposure during active service.  The VA examiner did not find a nexus between the Veteran's right ear hearing loss and active service, while finding a nexus between the Veteran's left ear hearing loss and active service.  As such, the Board finds that the January 2014 C&P examination is of diminished probative value.  Affording the Veteran the benefit of the doubt, the Board finds that there is a nexus between his right ear hearing loss disability and military service.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).  As such, service connection for right ear hearing loss is warranted.  

Low Back Disability

The Veteran contends that he should be service connected for his low back disability.  The Board finds that there is no nexus between the Veteran's in-service back injury and his current disability, and as such, service connection is denied.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the Veteran's most recent January 2010 C&P spine examination, he was diagnosed with degenerative disc disease (DDD) of the thoracolumbar spine.  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  On a November 1967 STR, it was noted that the Veteran had pain in his lower back which had persisted for three days.

The Veteran does not satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  On the Veteran's January 2010 C&P spine examination, the examiner noted that on a March 1969 periodic examination in service, no problems with the Veteran's back were noted.  On the Veteran's January 1970 Report of Medical Examination for separation, no back problems were noted.  While the Veteran reported that he began seeing a private chiropractor for his back in the 1980's, those records were unavailable, and the first documented treatment for his back was in May 1998, almost 30 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the VA examiner noted that post service, the Veteran worked at a sheet metal union from 1970 to 1973; at a service station, book store, and doing odd jobs from 1973 to 1982; building chain link fences from 1982-1986; at a warehouse/parts delivery from 1986 to 1990; performing heating and air conditioning work from 1996 to 2006; and as a custodian from 2006 to 2007.

The VA examiner opined that it was less likely as not that the Veteran's DDD was caused by, or a result of, active duty service.  The examiner's rationale was that the Veteran was only treated once in the military, in May 1967, for a thoracic spine strain.  There was no evidence of back problems in either his 1969 or 1970 examinations.  Additionally, the examiner noted that the Veteran submitted lay statements that report a long history of back problems but this does not link the back problems to military service.  The lay statement submitted by the Veteran's brother noted more than one back injury in the military but STRs only contain information of one injury with no evidence of ongoing treatment while still in active service.  

During the Veteran's travel board hearing, he testified that he was treated for his back with therapy, a whirlpool, and placed on light duty while in service, but none of this could be confirmed in the records.  A neurology consult the Veteran underwent mentioned an auto accident as a possible cause of the Veteran's current back disability.  The VA examiner opined that "[b]ased on the available records, there is no way to link the current condition to a one-time treatment for a strain in 1967.  Since leaving the military in 1967 the [V]eteran has held numerous jobs and many of them would be [considered strenuous].  His employment histry [sic] and [motor vehicle accident] have to be considered as possible causes of his back condition as well."

The Board has not overlooked the Veteran's, his brother's, his daughter's, or J. M.'s statements with regard to the Veteran's low back disability.  They are competent to report on factual matters of which they had firsthand knowledge, including observing the Veteran's symptoms both in, and after, service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as lay persons, they are not competent to offer an opinion regarding the etiology of the Veteran's low back disability because they do not have medical training.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that although the veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the veteran is not competent to provide evidence as to more complex medical questions).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the objective medical findings and opinions provided by the January 2010 C&P examiner have been accorded greater probative weight and outweigh the lay statements of etiology.

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2002), but finds that a clear preponderance of the evidence is against a finding that a low back disability had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for low back disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


